DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, 4-10, 12 and 14-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 6, 7, 8, 9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al [US 2018/0361917 A1] in view of Sawada et al [US 2020/0326049 A1] [Note: Priority Data: 04/15/2019].
In regards to claim 1. Kim discloses a lamp control apparatus for a vehicle (Fig. 1, 100), the apparatus (Fig. 1, 100) comprising: 
a lamp control apparatus (Fig. 2, 100) for a vehicle, the apparatus (Fig. 2, 100) comprising: an object detection device (Fig. 2, 135 & Paragraph [0101]) configured to detect an object (Fig. 20, 2001) at a periphery of the vehicle (Fig. 20, 100) and generate object information (Paragraph [0241-249]) indicative of a presence and position of the object (Paragraph [0104]); and a light pattern output device (Fig. 6, 650 & Paragraph [0287]) configured to determine (Paragraph [0313-315]), based on the object information (Paragraph [0241-249]), whether a preceding vehicle (Fig. 20, 2001) is present in  a host lane (Fig. 20, 100 and 2001) and, if so, generate light pattern information causing a light pattern (Paragraph [0313-315]) of the vehicle to be changed (Paragraph [0008-0009]),  wherein, when the object information (Paragraph [0241-249]) indicates that the preceding vehicle (Fig. 20, 2001) is present in the host lane (Fig. 20, 100 and 2001) and located within a predetermined distance (Fig. 20, 2020) from the vehicle (Fig. 20, 100), the light pattern information generated (Paragraph [0313-315]) by the light pattern output device (Fig. 6, 650 & Paragraph [0287]) causes an irradiation distance (Fig. 20, 2020) and a width of the light pattern to be changed (Paragraph [0019 & 0034-35]) depending on a distance (Fig. 20, 2020) to the preceding vehicle (Fig. 20, 2001), and wherein, when the object information indicates (Paragraph [0241-249]) that no preceding vehicle (Paragraph [0104]) is present in the host lane (Fig. 20, 100 and 2001), the light pattern information generated (Paragraph [0313-315])  by the light pattern output device (Fig. 6, 650 & Paragraph [0287])  causes the light pattern; a selection device (Fig. 10, 670 & Paragraph [0438]) configured to selectively enable a pattern selection signal (Paragraph [0309]) based on a driving mode signal (Paragraph [0073])
Kim does not specify to have a minimum width and a maximum irradiation distance.
Kim does not specify a minimum width and a maximum irradiation distance; 
Sawada discloses to have a minimum width (Fig. 5b, Rn) and a maximum irradiation distance (Fig. 5b, L1 & Paragraph [0060-81]) 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Kim with a minimum width and a maximum irradiation distance for purpose of determination of whether or not the lane change is feasible as well as restricting a degree of increase in power consumption due to the change of the lighting region as disclosed by Sawada (Paragraph [0007]).
In regards to claim 2. Kim in view of Sawada discloses the apparatus of claim 1, wherein the object detection device (Fig. 2, 135 & Paragraph [0101]) includes at least one of a camera (Fig. 2, 200) configured to obtain an image in front of the vehicle (Paragraph [0115-0118]) or a sensor configured to determine a distance to the preceding vehicle.
In regards to claim 4. Kim in view of Sawada discloses the apparatus of claim1, wherein, when the object information (Paragraph [0241-249]) indicates that the distance (Fig. 20, 2020) to the preceding vehicle (Fig. 20, 2001) is reduced (Fig. 20, 2020),  the light pattern information (Paragraph [0313-315]) generated by the light pattern output device (Fig. 6, 650 & Paragraph [0287]) 2/12Application No.: 17/133,430Attorney Docket No.: 031321-006causes  the irradiation distance (Fig. 20, 2020) and the width of the light pattern to be reduced (Fig. 20, 2020) .
In regards to claim 6. Kim in view of Sawada discloses the apparatus of claim 1, wherein the light pattern output device (Fig. 6, 650 & Paragraph [0287]) includes: an object determination device (Fig. 2, 135 & Paragraph [0101]) configured to determine, based on the object information (Paragraph [0241-249]), whether the preceding vehicle (Fig. 20, 2001) is present in the host lane (Fig. 20, 100 and 2001) and located within the predetermined distanc(Fig. 20, 2020) from the vehicle (Fig. 2, 100); a distance calculation device (Fig. 2, 125 and 170) configured to calculate (Paragraph [0029-30 & 0106 & 0121-122 & 0125-126]), based on the object information (Paragraph [0241-249]), the distance (Fig. 20, 2020) to the preceding vehicle (Fig. 20, 2001) when the preceding vehicle (Fig. 20, 2001) is detected; a light reduction pattern output device (Fig. 12, 135, 170 , 630 and 670) configured to generate the light pattern information (Paragraph [0313-315])  based on the calculated distance (Fig. 20, 2020) to the preceding vehicle (Fig. 20, 2001) and a direction indication signal (Paragraph [0072]); and a light concentration pattern output device (Fig. 12, 135, 170 , 630 and 670) configured to generate the light pattern information (Paragraph [0313-315]) causing the irradiation distance (Fig. 20, 2020) of the light pattern to be maximized (Sawada: Fig. 5b, L1 & Paragraph [0060]) and the width of the light pattern to be minimized (Sawada: Fig. 5b, Rn) when the object information indicates (Fig. 20, 100 and 2020) that no preceding vehicle is present in the host lane.
In regards to claim 7. Kim in view of Sawada discloses the apparatus of claim 6, when the calculated distance (Fig. 2, 125) to the preceding vehicle (Fig. 20, 2001) is reduced (Fig. 20, 2020), the light pattern information (Paragraph [0313-315]) generated by the light reduction pattern output device (Fig. 12, 135, 170 , 630 and 670) causes the irradiation distance (Fig. 20, 2020) and the width (Sawada: Fig. 5b to 7b, Rn) of the light pattern to be reduce (Fig. 20, 2020), and3 / 12Application No.: 17/133,430Attorney Docket No.: 031321-006 the light pattern information (Paragraph [0313-315]) generated by the light reduction pattern output device (Fig. 12, 135, 170 , 630 and 670) causes a  left or right width of the light pattern to be increased (Sawada: Fig. 5b, L1 & Paragraph [0060]) depending on the direction indication signal (Paragraph [0072]).
In regards to claim 8. Kim in view of Sawada discloses a lamp control apparatus for a vehicle (Fig. 1, 100), the apparatus (Fig. 1, 100) comprising: 
an object detection device (Fig. 2, 135 & Paragraph [0101]) configured to detect an object (Fig. 20, 2001) at a periphery of the vehicle (Fig. 20, 100) to and generate object information (Paragraph [0241-249]) indicative of a presence and position of the object (Paragraph [0104]); a first light pattern output device (Fig. 6, 670 and 652) configured to generate light pattern information (Paragraph [0313-315]) based on the pattern selection signal (Fig. 6, 650 & Paragraph [0287]); and a second light pattern output device (Fig. 6, 652 & Paragraph [0309]) configured to generate the light pattern information (Paragraph [0313-315]) based on the pattern selection signal (Paragraph [0313-315]) and the object information (Paragraph [0241-249]), wherein, when the pattern selection signal (Paragraph [0313-315]) is enabled, the second light pattern output device (Fig. 6, 652 and 670 & Paragraph [0309])  is further configured to determine (Paragraph [0313-315]), based on the object information (Paragraph [0241-249]), whether there is a preceding vehicle (Fig. 20, 2001), and, if so, change the light pattern information (Paragraph [0019 & 0034-35]) depending on a distance (Fig. 20, 2020) to the preceding vehicle (Fig. 20, 2001), wherein, when the objection information (Paragraph [0241-249]) indicates that the distance (Fig. 20, 2020) to the preceding vehicle is reduced (Fig. 20, 100 and 2001), the light pattern information generated (Paragraph [0313-315])  by the second light pattern output device (Fig. 6, 652 & Paragraph [0309]) causes an irradiation distance (Fig. 20, 2020) and a width of a light pattern of the vehicle to be changed (Paragraph [0019 & 0034-35]), and wherein, when the objection information indicates (Paragraph [0241-249])that there is no preceding vehicle (Paragraph [0104]), the light pattern information generated (Paragraph [0313-315]) by the second light pattern output device (Fig. 6, 652 & Paragraph [0309])  causes the light pattern (Paragraph [0313-315]) a selection device (Fig. 10, 670 & Paragraph [0438]) configured to selectively enable a pattern selection signal (Paragraph [0309]) based on a driving mode signal (Paragraph [0073])
Kim does not specify a minimum width and a maximum irradiation distance; 
Sawada discloses to have a minimum width (Sawada: Fig. 5b to 7b, Rn) and a maximum irradiation distance (Fig. 5b, L1 & Paragraph [0060-81]) 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Kim with a minimum width and a maximum irradiation distance for purpose of determination of whether or not the lane change is feasible as well as restricting a degree of increase in power consumption due to the change of the lighting region as disclosed by Sawada (Paragraph [0007]).
In regards to claim 9. Kim in view of Sawada discloses the apparatus of claim 8, wherein one of the first light pattern output device (Fig. 6, 652 and 670 & Paragraph [0309]) and the second light pattern output device (Fig. 7, 650 & Paragraph [0231]) is activated depending on the pattern selection signal (Paragraph [0313-315]).
In regards to claim 15. Kim in view of Sawada discloses the apparatus of claim 8, wherein the second light pattern output device (Fig. 7, 650 & Paragraph [0231]) includes: an object determination device (Fig. 2, 135 & Paragraph [0101]) configured to determine, based on the object information (Paragraph [0241-249]), whether the preceding vehicle (Fig. 20, 2001) is present in a host lane (Fig. 20, 100 and 2001) and located within a predetermined distance (Fig. 20, 2020) from the vehicle (Fig. 1, 100); a distance calculation device (Fig. 2, 125 and 170)  configured to calculate (Paragraph [0029-30 & 0106 & 0121-122 & 0125-126]), based on the object information (Paragraph [0241-249]), the distance (Fig. 20, 2020) to the preceding vehicle (Fig. 20, 2001) when the preceding vehicle (Fig. 20, 2001) is detected in the host lane (Fig. 20, 100 and 2020); a light reduction pattern output device (Fig. 12, 135, 170 , 630 and 670) configured to generate the light pattern information (Paragraph [0313-315]) based on the calculated distance (Paragraph [0029-30 & 0106 & 0121-122 & 0125-126]) to the preceding vehicle (Fig. 20, 2001) and a direction indication signal (Paragraph [0072]); and 5 / 12Application No.: 17/133,430Attorney Docket No.: 031321-006a light concentration pattern output device (Fig. 12, 135, 170 , 630 and 670) configured to generate the light pattern information causing the irradiation distance (Fig. 20, 2020) of the light pattern to be maximized (Sawada: Fig. 5b, L1 & Paragraph [0060]) and the width (Sawada: Fig. 5b to 7b, Rn) of the light pattern to be minimized (Sawada: Fig. 5b to 7b, Rn) when the preceding vehicle is not detected in the host lane.
Claim 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al [US 2018/0361917 A1] in view of Sawada et al [US 2020/0326049 A1] in view of Zizzadoro [US 2019/0241115 A1]
In regards to claim 10. Kim in view of Sawada discloses the apparatus of claim 8, the light pattern information (Paragraph [0313-315]) generated by the first light pattern output device (Fig. 6, 670 and 650)  causes the light pattern (Paragraph [0313-315]) to have a predetermined irradiation distance (Fig. 20, 2020 & Paragraph [0503-509])  and a predetermined width (Sawada: Fig. 5b to 7b, Rn).
Kim in view of Sawada does not specify when the pattern selection signal is disabled.
Zizzadoro discloses when the pattern selection signal is disabled (Paragraph [0095]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Kim in view of Sawada with when the pattern selection signal is disabled for purpose of allowing the user to select corresponding illumination patterns from execution for the vehicle as disclosed by Ziuzzadoro (Paragraph [0095]).
In regards to claim 12. Kim in view of Sawada discloses the apparatus of claim 8, wherein the preceding vehicle (Fig. 20, 2001) is a vehicle driving on a host lane (Fig. 20, 100 and 2020) and located within a predetermined distance (Paragraph [0503-509]) from the vehicle (Fig. 1, 100).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al [US 2018/0297511 A1] in view of Son et al [US 2016/0368414 A1] and further in view of Dierks et al [US 2012/0271511 A1].
In regards to claim 5. Kim in view of Sawada discloses the apparatus of claim 1, 
Kim in view of Sawada does not specify wherein, when the object information indicates that preceding vehicle is detected in the host lane,  the light pattern information generated by the light pattern output device causes a left or right width of the light pattern to be increased depending on a direction indication signal.
Dierks discloses when the object information indicates (Dierks: Fig. 6, 12 and 11) that preceding vehicle is detected (Dierks: Fig. 6, 12 and 11) in the host lane,  the light pattern information generated by the light pattern output device (Dierks: Fig. 2)  causes a left (Dierks: Fig. 6, 40Paragraph [0202]) or right width of the light pattern (Dierks: Abstract) to be increased depending on a direction indication signal (Dierks: Paragraph [0064]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Kim in view of Sawada with wherein the light pattern output device generates the light pattern information for increasing the left or right light width of the light pattern depending on a direction indication signal when the preceding vehicle is detected for purpose of use the distance measurement to selectively detect road users located within the glare boundaries of a light pattern as disclosed by Dierks (Paragraph [0134]).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al [US 2018/0297511 A1] in view of Zizzadoro [US 2019/0241115 A1] and further in view of Dierks et al [US 2012/0271511 A1].
In regards to claim 14. Kim in view of Sawada discloses the apparatus of claim 8, 
Kim in view of Sawada does not specify wherein, when the preceding vehicle is detected, the light pattern information generated by the second light pattern output device causes a left or right width of the light pattern to be increased depending on a direction indication signal.
Dierks discloses wherein, when the preceding vehicle is detected (Dierks: Fig. 6, 12 and 11), the light pattern information (Dierks: Abstract) generated by the second light pattern output device (Dierks: Fig. 2) causes a left (Dierks: Fig. 6, 40Paragraph [0202]) or right width of the light pattern (Dierks: Abstract) to be increased depending on a direction indication signal (Dierks: Paragraph [0064]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Kim in view of Sawada with wherein, when the preceding vehicle is detected, the light pattern information generated by the second light pattern output device causes  a left or right width of the light pattern to be increased depending on a direction indication signal for purpose of use the distance measurement to selectively detect road users located within the glare boundaries of a light pattern as disclosed by Dierks (Paragraph [0134]).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI (VICTOR) CHAN whose telephone number is (571)272-5177. The examiner can normally be reached M-F 9:00am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 517-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WEI (VICTOR) CHAN
Primary Examiner
Art Unit 2844



/WEI (VICTOR) Y CHAN/Primary Examiner, Art Unit 2844